Appeal by defendant from a judgment of the County Court, Suffolk County, rendered January 19, 1968 after a nohjury trial, convicting him of conversion of property held in trust or by virtue of office, as a felony (Penal Law [1909], § 1302). Judgment affirmed. In our opinion defendant’s guilt was established by the proof, showing beyond a reasonable doubt that he deliberately misapplied funds deposited with him in escrow. On the record presented, we find no abuse of discretion in the denial, during trial, of defendant’s application for an adjournment because of the illness of his trial counsel, a member of the Public Defender’s office, and no prejudice to defendant in the limited proceedings taken thereafter in the presence of other members of that office. Defendant’s other contentions have been considered and we find no grounds therein for disturbing the judgment of conviction. Christ, Acting P. J., Brennan, Hopkins, Munder and Martuscello, JJ., concur.